COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Shelley Ellison v. James N. Ellison

Appellate case number:    01-14-00036-CV; 01-14-00037-CV

Trial court case number: 2011-01483; 2012-09595

Trial court:              310th District Court of Harris County

       On February 13, 2014, appellant filed a motion requesting that this Court consolidate the
above-referenced appeals and issue a briefing schedule. The motion is granted in part and
denied in part.
        We authorize the parties to brief the appeals together, and we will schedule the cases for
submission together to the same panel. See Cook v. State, 824 S.W.2d 334, 335 (Tex. App.—
Houston [1st Dist.] 1992, pet. ref’d). Although each party’s briefs must be filed in both cases, we
require only a single set of copies of each party’s briefs for our files.
        Appellant’s request to file one record for both appeals is denied. Separate clerk’s records
have been filed in the cases and the reporter’s records for the cases pertain to separate (albeit,
related) proceedings and do not appear to be duplicative. Accordingly, the required clerk’s
record and reporter’s record must be filed for each case. However, because it is not the intention
of this Court to burden the parties with the cost of duplicate filings, we will reconsider a request
regarding the reporter’s records if the records for the two cases are shown to be duplicative.
         Appellant’s brief will be due within 30 days after the record is filed in both cases. See
TEX. R. APP. P. 38.6(a). Appellee’s brief will be due no later than 30 days after appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: March 12, 2014